DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benko et al. (US Patent Application Publication No. 2015/0144039 A1).
Benko et al. ‘039 discloses a seeder assembly (per disclosure for seed boot 30) for placing a commodity in underlying soil, comprising:
regarding claim 1,
a frame member (36) having at least one ground engaging mechanism configured to contact an underlying surface;

a plurality of disk opener assemblies (22) coupled to the rockshaft, the disk opener assemblies each having a single disk opener (24) configured to cut into the underlying soil to provide an opening for the commodity;
a plurality of row cleaner assemblies (para. 0034) pivotally coupled to the frame member (via the disk opener assemblies) and each having a row cleaner configured to move residue on the underlying surface; and
a plurality of linkages each coupling the rockshaft to a corresponding one of the plurality of row cleaner assemblies (inherent);
wherein, when the rockshaft is in the raised position, the plurality of linkages maintain the corresponding plurality of row cleaner assemblies in a raised position wherein each row cleaner of the plurality of row cleaner assemblies is spaced from the underlying surface;
regarding claim 2,
further wherein each of the plurality of linkages is a hydraulic, pneumatic, or spring that provides a downforce to the corresponding row cleaner towards the underlying surface when the rockshaft is in the lowered position (“spring-loaded rockshaft” per para. 0027);
regarding claim 3,
	further wherein each of the plurality of row cleaner assemblies is pivotally coupled to the frame member at a location forward of the corresponding row cleaner in a direction of travel of the seeder assembly (equivalent to position of element 26a);
regarding claim 4,

regarding claim 5,
	further wherein each of the plurality of disk opener assemblies has a gauge wheel (28) and a closing wheel (32), and each of the plurality of disk openers are coupled to the rockshaft, wherein when the rockshaft is in the raised position, the disk opener of each of the plurality of disk opener assemblies is spaced from the underlying surface; and
regarding claim 7,
further wherein each of the plurality of disk opener assemblies are fed a commodity through an air hose (“pneumatic delivery” per para. 0039).  

	Regarding claim 18, the method steps recited therein are inherent to assembly of the seeder disclosed by Benko et al. ‘039.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benko et al. (US Patent Application Publication No. 2015/0144039 A1).
Regarding claim 6, Benko et al. ‘039 fails to teach the spacing of the disk opener assemblies. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have spaced the plurality of disk opener assemblies such that they would have placed commodity in rows no greater than fifteen inches from an adjacent row of the seeder assembly, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  The motivation for making the modification would have been to space the rows as desired for maximizing land area use, and hence, yield of a specific crop.
Regarding claim 19, Benko fails to teach each of the plurality of linkages as pneumatic cylinders.  However, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the linkages of the prior art method such that each of the plurality of linkages would have been pneumatic cylinders fluidly coupled to an electro-pneumatic system, since the examiner takes Official Notice of the same.  The motivation for making the modification would have been to include means for allowing operator control of the force applied to the cleaner assembly.  

Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benko et al. (US Patent Application Publication No. 2015/0144039 A1) in view of Martin (US Patent No. 5,507,351 A).
Regarding claims 8 and 20, Benko et al. ‘039 fails to teach a residue guard. Martin ‘351 shows a row cleaner assembly comprising a residue guard (53) coupled thereto and spaced therefrom to prevent debris offset by the row cleaner from covering an adjacent row (col. 3, lines 54-62; Fig. 6).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the row cleaner assemblies of Benko with the addition of a residue guard, as suggested by Martin.  The motivation for making the modification would have been to include means for controlling the discharge of residue from the cleaner wheels.

Claims 9, 10 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benko et al. (US Patent Application Publication No. 2015/0144039 A1) in view of Siemens et al. (US Patent No. 6,345,671 B1).
Regarding claim 9, Benko et al. ‘039 discloses a seeder assembly (per disclosure for seed boot 30), comprising:
a frame (36);
a disk opener assembly (22) pivotally coupled to the frame; and
a row cleaner assembly (para. 0034) having a row cleaner rotationally coupled thereto on a second end.
Benko fails to teach expressly an arm.  Siemens et al. ‘671 shows a row cleaner assembly having an arm pivotally coupled to a frame on a first end and a row cleaner rotationally coupled 
Regarding claim 10, in the combination of Benko and Siemens, neither reference teaches teach expressly the row cleaner angled relative to the direction of travel.  However, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have angled the row cleaner relative to the direction of travel, since the examiner takes Official Notice of the same.  The motivation for making the modification would have been to direct cleared material outward and away from the furrow opening.
Regarding claim 12, in the combination of Benko and Siemens, Benko teaches a rockshaft pivotally coupled to the frame and having a raised position and a lowered position (para. 0027); and a linkage (inherent) coupled to the rockshaft on one end and the arm on the other end; wherein, as the rockshaft pivots from the lowered position to the raised position, the linkage pivots the arm about the first end relative to the frame.  
Regarding claim 13, in the combination of Benko and Siemens, the disk opener assembly of Benko is pivotally coupled to the frame through the rockshaft.  
Regarding claim 14, in the combination of Benko and Siemens, neither reference teaches an electro-pneumatic system as claimed.  However, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified 
Regarding claim 15, in the combination of Benko and Siemens, when the rockshaft is in the raised position, the row cleaner is spaced from an underlying surface.  
Regarding claim 16, in the combination of Benko and Siemens, the disk opener assembly of Benko has no more than one disk opener that is configured to create a slot in underlying soil for a commodity to be placed in (Fig. 2).
Regarding claim 17, in the combination of Benko and Siemens, the disk opener assembly of Benko is coupled to an air seeder assembly (30, and “pneumatic delivery” per para. 0039) that distributes a commodity into the slot created by the one disk opener.  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benko et al. (US Patent Application Publication No. 2015/0144039 A1) in view of Siemens et al. (US Patent No. 6,345,671 B1) as applied to claim 10 above, and further in view of Martin (US Patent No. 5,507,351 A).
Regarding claim 11, the combination of Benko and Siemens fails to teach a residue guard. Martin ‘351 shows a row cleaner assembly comprising a residue guard (53) coupled thereto and spaced therefrom to prevent debris offset by the row cleaner from covering an adjacent row (col. 3, lines 54-62; Fig. 6).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the row .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kohn et al. (US Patent Application Publication No. 2014/0262370 A1), see Fig. 9.
Zielke et al. (US Patent Application Publication No. 2019/0297769 A1)
Jüptner (US Patent No. 6,135,037 A)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
12 January 2022